Opinion by
Mobbison, J.,
In this action of assumpsit, when the plaintiff rested his case, the learned trial judge entered a compulsory nonsuit- and, subsequently, the court refused to take it off and the plaintiff excepted and appealed to this court.
We have given the assignments of error and the argument of appellant’s learned counsel careful consideration and have reached the conclusion that the evidence offered and received and that offered and rejected did not present a case for the jury. We think the opinion 6f Audenbied, Judge, in refusing to take off the compulsory nonsuit, sufficiently vindicates the action of the,trial' judge and of the court in finally refusing the plaintiff’s motion to .take off the nonsuit. And as that opinion appears in the report of the case, we do not deem it profitable or necessary to enter into a discussion of what seems to us satisfactory reasons in support of the judgment.
The assignments of error are all dismissed and the judgment is affirmed, at the cost of appellant. ,